Gray, C. J.
The words “ next of kin ” are limited in legal meaning, as in common use, to blood relations, and do not include a husband or a wife, unless accompanied by other words clearly manifesting a purpose to extend their signification; and the mere addition of a reference to the statute of distributions is not sufficient. Withy v. Mangles, 4 Beav. 358; 10 Cl. & Fin. 215. 2 Jarman on Wills, (3d Eng. ed.) 96. Of the numerous cases cited in the learned arguments at the bar, that most resembling the present is one in which the testator, after providing for his wife and for nephews and nieces, directed any surplus to be divided '‘ amongst my next of kin as if I had died intestate ; ” and Lord *432Eldon held that the wife was not entitled to share in the residue. Garrick v. Camden, 14 Ves. 372. In the present case the intention of the testator appears to the court to have been that, in case Sarah Henfield, the wife of the testator’s son Joseph Henfield, should survive her husband, she should receive a gross sum of two thousand dollars, and nothing more, out of the capital of the trust fund, and the residue should go to his issue, if any, and, if he should have no issue, to those of his blood who would be entitled to share in his estate under the statute of distributions. His widow, therefore, having received her two thousand dollars, can claim no further part of the residue in her own right.
Somers N. Larrabee, the bastard brother of Joseph Henfield’s mother, cannot claim through her any part of her son’s estate, because by our statutes of descents and distributions he can only take from his mother and her lineal ancestors. Pratt v. Atwood 108 Mass. 40.
It follows that the legitimate cousins of Joseph Henfield are entitled as his next of kin to the whole residue of the trust fund remaining in the plaintiff’s hands, (after payment of costs and expenses,) with one trifling exception.
It is alleged in the answer of Sarah Henfield, and admitted by the plaintiff by setting down the cause for hearing upon bill and answers, that fifteen days’ interest had accrued during her husband’s lifetime upon the bonds in which the trust fund was invested. To that part of the income she is entitled as his administratrix. Gen. Sts. c. 97, § 24. Decree accordingly.